Citation Nr: 0522726	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1965 to October 1968 and from May 1974 to May 1978.  The 
veteran has also served in the Army Reserve, it appears, from 
1982 to October 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision, which denied 
service connection for a right ankle disability, and which 
determined that new and material evidence had not been 
received to reopen claims of service connection for a skin 
disorder, a back disorder, and bilateral hearing loss.  

In May 2005, the veteran appeared at the RO and testified at 
a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The transcript of that hearing has been associated with the 
claims file.  

The Board notes that the veteran, in June 2003 and December 
2003, has raised additional issues, namely entitlement to 
service connection for arthritis of the back and legs and a 
right knee disability, and entitlement to a total 
compensation rating based on individual unemployability due 
to service-connected disability.  As these issues have not 
been adjudicated by the RO, they are referred to the RO for 
further appropriate consideration. 

The claims of entitlement to service connection for a skin 
disorder, a back disorder, and bilateral hearing loss, 
reopened herein below, are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative as to what further action 
is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence showing that the veteran 
currently has a right ankle disability that is related to 
disease or injury in active service.

3.  In an unappealed October 1989 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a skin disorder.

4.  Evidence received since the October 1989 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the skin disorder claim.  

5.  In an unappealed September 1997 rating decision, the RO 
denied reopening the veteran's claims of entitlement to 
service connection for a back disorder and bilateral hearing 
loss.

6.  Evidence received since the September 1997 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the back disorder and bilateral hearing loss claims.  


CONCLUSIONS OF LAW

1.  A right ankle disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a skin 
disorder, a back disorder, and bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ankle Claim

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in September 2002, and, as explained 
herein below, strictly complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in December 2001, the 
RO advised the veteran of what was required to prevail on his 
claim of service connection for a right ankle condition, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in September 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claim was denied and the evidence it had considered 
in denying the claim.  The general advisements were 
reiterated in the statement of the case issued in April 2004 
and the supplemental statement of the case issued in March 
2005, which also contained the regulations promulgated in 
light of the VCAA and the United States Code cites relevant 
to the VCAA.  The statement of the case and supplemental 
statement of the case also provided the veteran opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  As such, through the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in May 2005.  The RO has obtained the veteran's 
service medical records, as well as VA medical treatment 
records identified by him.  It is noted that the veteran 
testified that, other than at the VA in January 1992, there 
would be no records of treatment for his right ankle 
disability.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in an effort to substantiate the veteran's 
claim of service connection.  38 U.S.C.A.§ 5103A(d).  
Nevertheless, further development to obtain a physical 
examination with an opinion addressing the etiology of any 
right ankle disability is not necessary because the veteran 
has not furnished one or more of the following:  medical 
evidence of current disability, competent evidence of 
persistent or recurrent symptoms of disability since his 
discharge from active service, and competent medical evidence 
showing that his current disability may be related to service 
or injury therein.  The Board again emphasizes that the RO 
has sought to obtain all available records identified by the 
veteran, or at least informed the veteran of the necessity of 
submitting records to support his service connection claim.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain an examination and/or 
etiological opinion would be pointless because the status of 
the record as it now stands does not show a "reasonable 
possibility" that such assistance would aid the veteran's 
claims.  38 U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  The term "active service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran claims that a right ankle disability had its 
onset during service.  He alleges that he injured his right 
ankle during Reserve duty in January 1992.  After careful 
consideration of the record including the veteran's 
contentions, the Board finds that there is no competent 
evidence showing that the veteran currently has a right ankle 
disability that is related to his period of active service.  

At a May 2005 hearing, the veteran described an incident in 
January 1992 whereby he allegedly injured his right ankle.  
He stated that after completing field maneuvers during 
Reserve duty (i.e., active duty for training), he was holding 
a high pressure hose when another soldier turned on the water 
very high, causing the hose to jump out of his hand and 
strike his right ankle.  He stated that he also pulled a 
ligament in his right knee in that incident.  He indicated 
that he received treatment, to include X-rays, at the VA for 
these injuries.  He claimed that he chipped a bone in his 
right ankle as a result of the incident and that he had had 
ankle pain ever since then.  He also noted that, with the 
exception of the VA treatment in January 1992, he had not 
sought medical treatment for his right ankle.  

A review of service personnel and medical records does not 
show any evidence of a right ankle injury, or any evidence of 
complaints, clinical findings, or diagnosis of a right ankle 
disability..    

VA records show that the veteran was seen in January 1992 and 
February 1992 for complaints related to a right knee injury.  
There was no mention of a right ankle injury at that time, 
nor were there any clinical findings or diagnosis of a right 
ankle disability.  A medical record dated in either 1996 or 
1997 (the record does not indicate which) from either VA or a 
private doctor (again, the record is unclear on this point) 
shows that the veteran complained of right ankle pain.  There 
was no diagnosis given regarding the right ankle at that 
time.  In a statement dated in January 2003, R.R., a 
registered nurse, indicated that the veteran experienced pain 
from an ankle injury, among other ailments.  She further 
noted that there "is documentation of the facts these events 
are real."  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right ankle 
disability.  Service records do not document a right ankle 
disability.  Moreover, pertinent medical evidence shows only 
a complaint of right ankle pain in 1996 or 1997, and a 
nurse's notation in January 2003 of right ankle pain from an 
injury.  As noted, there is no documentation of a right ankle 
injury in the record.  Further, there is no medical evidence 
of treatment or diagnosis of a right ankle disability.  As to 
the notations of right ankle pain, it is noted that pain 
cannot constitute a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The veteran claims that he currently has ongoing problems 
related to a right ankle injury incurred during Reserve duty, 
but there is no medical evidence to corroborate this 
assertion.  In short, there is no current diagnosis of a 
right ankle disability.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As to the veteran's own assertion that he currently has a 
right ankle disability that is attributable to his period of 
service, such lacks probative value, because he is a lay 
person and not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

After carefully considering all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for a right ankle 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

II.  Skin Disorder, Back Disorder, and Bilateral Hearing Loss 
Claims

As noted herein above, the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002) redefined 
VA's duties to notify and assist a claimant.  Regulations 
implementing the VCAA are codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board will 
assume for the purposes of this decision that the 
liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for a skin disorder, a back disorder, and 
bilateral hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claims, which were received in May 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO in a rating decision dated in 
October 1989 denied the veteran's claim of entitlement to 
service connection for a skin disorder, confirming its 
previous denial on the basis that the claimed skin condition 
was acute in nature during service and not a chronic problem.  
The RO in a rating decision dated in September 1989 denied 
the veteran's claims of entitlement to service connection for 
a back disorder and bilateral hearing loss, on the basis that 
new and material evidence had not been received to reopen 
claims of service connection for such conditions.  These 
rating decisions are considered final, with the exception 
that the claims may be reopened if new and material evidence 
is received.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claims in this 
case is the October 1989 rating decision with respect to the 
skin disorder claim and the September 1997 rating decision 
with respect to the back disorder and bilateral hearing loss 
claims.  As such, the Board will consider evidence submitted 
since these respective determinations in order to ascertain 
whether that evidence is new and material to reopen the 
veteran's service connection claims.  

A.  Skin Disorder

In the October 1989 decision, the RO considered the veteran's 
service medical and personnel records, a VA examination 
report, VA treatment records, and statements of the veteran.  
The service medical records showed that, during the veteran's 
first period of service to include his tour of duty in 
Vietnam, there were no notations referable to a rash.  A VA 
examination report dated in August 1969 indicated complaints 
of a rash on his chest.  The diagnosis was chronic 
folliculitis of the lower central chest and upper abdomen.  
VA treatment records dated in May 1970 and May-June 1971 
regard treatment for a traumatic facial scar.  During his 
second period of service, medical records showed that he was 
seen for a boil on his chest in March 1975, which the veteran 
reported having had since 1967, a rash in the groin diagnosed 
as tinea in October 1975, a rash on his body in February 
1977, and a rash in his groin area in May 1977.  In various 
statements, the veteran claimed that he developed a skin 
condition, beginning on his chest, while serving in Vietnam 
in August 1966.  

The evidence received since the RO's October 1989 decision 
includes VA medical records, a nurse's statement, and 
statements and testimony of the veteran and his siblings.  VA 
records show that in April 1989 the veteran underwent an 
Agent Orange examination, at which time he complained of a 
rash since Vietnam.  The skin on his chest had "cysts."  He 
was referred to a dermatological consult in May 1989, whereon 
hyperpigmented macules were noted on his chest.  The 
assessment was history of folliculitis, questionable whether 
secondary to Agent Orange.  In March 2000, he was diagnosed 
with probable irritant contact dermatitis with secondary 
changes.  He was seen again in the dermatological clinic from 
February 2001 through May 2001 for evaluation and treatment 
of an itching, burning rash over the trunk, shoulders, and 
neck.  A March 2001 skin biopsy of the chest showed mild 
perivascular chronic dermatitis.  Thereafter, he was treated 
for chronic eczematous dermatitis.  In a January 2003 
statement, R.R., a registered nurse, indicated that she had 
reviewed the veteran's medical records from his years in the 
service and that there was "sufficient documentation to 
validate" his claim, to include him being affected by Agent 
Orange.  She noted that he was still receiving treatment to 
relieve discomfort from a skin condition.  

The veteran's various statements, to include testimony given 
before the undersigned in May 2005, are to the effect that 
while serving in Vietnam he was treated for large boils on 
his chest, groin, underarms, back and legs.  He alleges that 
his skin has been treated periodically since 1967 and that he 
has been on medication since March 2000.  In statements 
received in May 2003, the veteran's siblings indicated that 
the veteran had been experiencing a lot of medical conditions 
ever since 1967.  

In regard to the evidence submitted since the October 1989 RO 
decision, the Board finds the VA medical records, private 
medical statement of a nurse, and statements and testimony of 
the veteran and his siblings, were not previously before the 
RO in October 1989 and are in large part neither cumulative 
nor redundant.  Further, the new evidence is significant in 
that it is probative of the issue of whether the veteran has 
a current skin disorder that may have had its onset during 
service.  Specifically, the VA medical evidence shows the 
existence of a current skin disorder, which may be related 
back to the veteran's period of service in Vietnam, and 
possibly Agent Orange, especially given that statements of 
the veteran are presumed credible.  

In light of the fact that such medical evidence appears to 
support the veteran's contention that he has a skin disorder 
that can be related back to his period of service, the Board 
finds that the additionally-received evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Thus, 
the Board finds that new and material evidence has been 
received since the October 1989 RO decision that denied 
service connection for a skin disorder, and that the claim is 
reopened.  

B.  Back Disorder and Bilateral Hearing Loss

In the September 1997 decision, the RO considered the 
veteran's service medical and personnel records, VA 
examination and treatment records, and statements of the 
veteran.  Service medical records from both periods of the 
veteran's active service are negative for any complaints, 
clinical findings, or diagnosis of a back disorder and 
hearing loss.  His service personnel records show that he was 
a heavy equipment repairman and infantryman in the Army.  VA 
records show that on an April 1989 Agent Orange examination 
the veteran reported a history of intermittent decreased 
hearing in the left ear.  He also reported having back 
problems since falling off a tank in 1966.  The veteran was 
evaluated in the audiological clinic from 1990 to 1995, and 
the diagnosis on evaluations in May 1990 and June 1995, in 
particular, was mild high frequency sensorineural hearing 
loss.  In an addendum to an April 1995 clinic record, it was 
noted that the veteran complained of back pain radiating to 
the left arm and that he had a history of an old service 
injury.  

In statements, the veteran claimed that he fell off a tank in 
Vietnam about October 1966, received treatment for his back 
while in service, and had been treating his back problems 
with over-the-counter medication since then.  He also claims 
that he was exposed to noise as an infantryman in the Army, 
to include machine and other guns, and that since his service 
discharge his hearing has progressively worsened.  

The evidence received since the RO's September 1997 decision 
includes additional VA medical records, private medical 
records, a nurse's statement, and statements and testimony of 
the veteran and his siblings.  VA records show that in July 
2000 the veteran was seen in the emergency room complaining 
of chronic back pain.  He indicated that he had fallen two 
weeks previously and experienced an increase in pain.  The 
veteran also indicated that he had been having trouble with 
his back for about 30 years, due to an injury in Vietnam.  In 
September 2000, the veteran reported a fall from a "truck in 
the 1970s" while in the service.  In March 2002, he noted 
that his back has been painful for years since he fell from a 
tank in the service.  The assessment was lumbar strain.  In 
October 2002, the veteran was seen for an annual audiological 
evaluation.  He reported hearing loss to the left ear since 
1974.  His diagnosis was mild sensorineural hearing loss.  In 
January 2003, the veteran fell on outside steps at his home 
and was seen with low back pain.  He reported that he 
originally fell in Vietnam and that his latest fall was a 
flare-up.  The diagnosis was lumbar strain.  In August and 
September 2003, X-rays of the entire spine and CT scans of 
the lumbosacral spine showed degenerative disc disease in the 
cervical spine, degenerative disk changes in the lumbar 
spine, and disk herniation at L5-S1.  

Private medical records show treatment at a chiropractic 
clinic in 2003.  In a physician's statement for insurance 
purposes, dated in September 2003, the veteran was noted to 
have chronic low back pain, disc herniation, and degenerative 
joint disease.  In a June 2003, R.R., a registered nurse, 
noted that she had reviewed the veteran's service medical 
records and that there was "sufficient documentation to 
validate the claims."  She stated that the veteran injured 
his back in a fall from a tank and that he had hearing loss 
as a result of not having protection from the loud noises of 
tanks and other ordinance.  

In various statements, to include testimony given before the 
undersigned in May 2005, the veteran indicated that he 
injured his back in Vietnam in March 1967, while under enemy 
mortar attack, and has continued to have problems with his 
back ever since the injury.  He also alleged that hearing 
loss resulted from acoustic trauma in service.  In statements 
received in May 2003, the veteran's siblings indicated that 
the veteran had been experiencing a lot of medical conditions 
ever since 1967.  
 
In regard to the evidence submitted since the September 1997 
RO decision, the Board finds that the VA and private medical 
records, as well as the statements and testimony of the 
veteran and his siblings, were not previously before the RO 
in September 1997.  In contrast to the medical evidence 
previously considered, the new evidence shows that the 
veteran has a diagnosis of a back disorder.  Additionally, in 
contrast to the medical evidence previously considered, the 
new evidence consists of a medical opinion (from a nurse), 
which suggests a relationship between current back and 
hearing loss disabilities and the veteran's period of 
service.  As such, the new evidence is significant because it 
is probative of the issue of whether the veteran has a 
current back disorder and hearing loss that may have had an 
onset during service.  Given that the statements of the 
veteran and his siblings, to the effect that he has had back 
problems since service and hearing loss for a number of 
years, are presumed credible, it appears that his current 
back disorder and hearing loss may be related back to his 
service.    

In light of the fact that such medical evidence appears to 
support the veteran's contentions that he has a back disorder 
and hearing loss that can be related back to his period of 
service, the Board finds that the additionally-received 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been received since the September 1997 
RO decision that denied service connection for a back 
disorder and bilateral hearing loss, and that the claims are 
reopened.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened, and to that extent only the appeal is granted.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to that extent only the appeal is granted.  

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to that extent only the appeal is granted.  

Entitlement to service connection for a right ankle 
disability is denied.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claims of entitlement to service connection for a skin 
disorder, a back disorder, and bilateral hearing loss, on a 
de novo basis, additional development is indicated. 

The veteran maintains that he currently has a skin disorder, 
a back disorder, and hearing loss that are attributable to 
his period of service.  A preliminary review of the file 
indicates that he has current diagnoses of chronic eczematous 
dermatitis, a back disorder (i.e., lumbar strain, cervical 
degenerative disc disease, and lumbosacral degenerative disc 
disease), and bilateral sensorineural hearing loss.  

The record does not contain any opinion probative of the 
issue of whether the veteran's current skin disorder, low 
back disorder, and hearing loss are related to his period of 
service.  To fulfill VA's duty to assist the veteran, the RO 
should arrange for the veteran to undergo an examination for 
the purpose of ascertaining the nature and etiology of his 
disabilities, based upon a complete and independent review of 
relevant in-service and post-service medical history.  
38 U.S.C.A.§ 5103A(d).    

Furthermore, the Board notes that the RO should properly 
apprise the veteran of the redefined obligations of the VA, 
as contained in the VCAA, in regard to his claims.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his service connection claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claims 
of entitlement to service connection for a 
skin disorder, a back disorder, and 
bilateral hearing loss.  

2.  The RO should arrange for the veteran 
to undergo a VA examination in order to 
ascertain the nature and etiology of all 
skin, back, and hearing loss disabilities.  
The claims folder must be made available 
to and reviewed by the examiners in 
conjunction with the examinations.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination reports, and 
a complete rationale for all opinions 
expressed should be provided.  

(a)  Pertinent to the skin disorder, the 
examiner should identify all existing 
skin disorders, based upon the 
examination results and the review of the 
claims files.  The examiner's particular 
attention is directed to service medical 
record entries in 1975 and 1977, noting 
complaints and treatment for rashes.  The 
examiner should furnish an opinion as to 
whether it is more likely than not or 
less likely than not that any currently 
diagnosed skin disorder is etiologically 
related to the veteran's period of active 
service from November 1965 to October 
1968 and/or May 1974 to May 1978.    

(b)  Pertinent to the back disorder, the 
examiner should identify all existing 
back disorders, based upon the 
examination results and the review of the 
claims files.  The examiner should 
furnish an opinion as to whether it is 
more likely than not or less likely than 
not that any currently diagnosed back 
disorder is etiologically related to the 
veteran's period of active service from 
November 1965 to October 1968 and/or May 
1974 to May 1978. 

(c)  Pertinent to the hearing loss, the 
veteran should undergo an audiological 
evaluation with auditory thresholds 
identified in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, and speech 
recognition results, using Maryland CNC 
scores.  The examiner should elicit from 
the veteran a history of his exposure to 
noise prior to, during, and after 
service.  The examiner should furnish an 
opinion as to whether it is more likely 
than not or less likely than not that any 
identified hearing loss is etiologically 
related to noise exposure or other 
circumstances during the veteran's period 
of active service from November 1965 to 
October 1968 and/or May 1974 to May 1978.    

4.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claims of service connection, 
based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


